330 S.W.2d 472 (1959)
J. B. SNEED, Trustee, et al., Appellants,
v.
Annie MOORE et vir, et al., Appellees.
No. 7196.
Court of Civil Appeals of Texas, Texarkana.
November 24, 1959.
Carlton & Street, Dallas, for appellants.
Waldrop, Shaw & Colley, Henderson, Shank, Dedman & Payne, Dallas, for appellees.
FANNING, Justice.
Appellants filed a transcript in this court on August 14, 1959. Their brief, under Rule 414, Texas Rules of Civil Procedure, was due to be filed no later than September 13, 1959. On November 11, 1959, appellants attempted to file with the clerk of this court their brief in this cause.
Under the provisions of Rule 415, Texas Rules of Civil Procedure, the appellate court may dismiss the appeal for want of prosecution, unless good cause is shown for failure to file a brief within the required time and that appellee has not suffered material injury thereby.
Appellants have not offered any good cause or excuse for their failure to file their brief within the proper time or made any showing that appellee has not suffered material injury thereby.
Presumptively, at least, appellees have suffered consequential injury in that they have been denied thereby the exercise of their affirmative right to seasonably file a brief for themselves in reply to that of appellants. Hobbs v. Jackson, Tex.Civ. App., 313 S.W.2d 348; Maples v. Jackson, Tex.Civ.App., 311 S.W.2d 464; Aldridge v. Clinton Park Development Co., Tex.Civ. App., 187 S.W.2d 255.
Under authority of Rule 415, Texas Rules of Civil Procedure, it is clear that appellees' motion to dismiss appellants' appeal is well taken and no circumstance appears indicating that the order of dismissal should not be entered. See the following authorities: Garlington v. Reed, Tex.Civ. App., 319 S.W.2d 367; Hobbs v. Jackson, Tex.Civ.App., 313 S.W.2d 348; Maples v. Jackson, Tex.Civ.App., 311 S.W.2d 464.
Appellants' appeal is dismissed.